DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on August 23, 2021, March 9, 2022, March 22, 2022 and June 8, 2022, are acknowledged by the examiner.
Consideration Report created by Examiner on 12/19/2022.
Claim Objections
Claim 16 is objected to because of the following informalities:  “the pressure containment device” should state “a pressure containment device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites a “non-actuating positive pressure is less than about 10 psi”. First, it is unclear what is meant by the term “about” because the term is vague as to what pressures will meet the claim limitation. Second, the Specification recites: “non-actuating positive pressure (e.g., 5-10 psi)” (para 0059).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behera et al. (WO 2017196600A1, hereinafter “Behera”).
Regarding Claim 1, Behera discloses a method of monitoring performance (hydraulic fluid subsystem 102 used to control valve 117, ann. fig. 1) of a fluid driven actuator (118) for a valve (117), the method comprising: during a first time period, supplying pressurized fluid (108) through an actuator supply line (122) to an inlet port (ann. fig. 1) of the actuator to operate the actuator from a normal position (closed position) to an actuated position (open position); measuring pressure changes corresponding to a fluid flow condition in the actuator supply line during the first time period (sensor 110 sends signal 114 representative of accumulator supply pressure pi, para 0016), the measured pressure changes defining a valve cycle pressure profile including a first inflection point corresponding to movement of the actuator from the normal position to the actuated position; and analyzing the valve cycle pressure profile to identify a non-compliant condition in at least one of the valve and the actuator; and generating an output communicating the identified non-compliant condition (para 0019 describes the sensor measuring pressure with the valve open: “a second sensing device 120 configured to measure the actuator inlet pressure (p3) of the actuator hydraulic fluid 126 during the power stroke of the actuator and generate an electrical signal 124 representative of the actuator inlet pressure (p3). The second sensing device 120 is further configured to measure the actuator outlet pressure (ρ3') of the actuator hydraulic fluid during the return stroke of the actuator and generate an electrical signal 128 representative of the actuator outlet pressure (ρ3')”; para 0020 describes a sensor measuring the vent pressure from the actuator 118: “ a third sensing device 130 configured to measure the vent pressure (ps) and generate an electrical signal 132 representative of the vent pressure (ps). The third sensing device 130 is operationally coupled to the processing subsystem 116 and configured to transmit the third electrical signal 132 to the processing subsystem 116.”; para 0025 describes the “processing subsystem 116 is configured to determine the health of the hydraulic system 102 based on at least one of the actuator inlet flow rate (q3), the actuator outlet flow rate (13’) and the determined parameters”. Therefore a multitude of conditions are determined by the processing subsystem 116 based on the system’s sensors signals).

    PNG
    media_image1.png
    401
    594
    media_image1.png
    Greyscale

BEHERA – ANNOTATED FIGURE 1
Regarding Claim 2, Behera discloses supplying the pressurized fluid through the actuator supply line (122) to the actuator inlet port (ann. fig. 1) comprises operating a pilot valve (106, DCV valve) connected with the actuator supply line.
Regarding Claim 3, Behera discloses the pressure changes (p2) are measured upstream of the pilot valve (106, DCV valve) (fig. 2 and para 0030 describe: “block 204, a directional-control-valve-supply pressure (p2) of the hydraulic fluid transferred by the accumulator to a directional control valve, is determined or received. In one embodiment, the directional-control-valve-supply pressure (p2) may be received from a sensing device that measures the directional-control-valve-supply pressure (p2)”).
Regarding Claim 4, Behera discloses the pressure changes (p3) are measured downstream of the pilot valve (106, DCV valve) (fig. 2 and para 0030 describe: “at block 206, an actuator inlet pressure (p3) of the hydraulic fluid transferred from the DCV to an actuator is received or determined. An electrical signal representative of the actuator inlet pressure (p3), for example, is received by the processing subsystem 116.”).
Regarding Claim 5, Behera discloses providing a pressurized fluid chamber (accumulator 104) upstream of the pilot valve (106, DCV valve), wherein the pressure changes (pi) comprise pressure changes within the chamber during the first time period (fig. 2 and para 0029 describe: “block 202, an electrical signal representative of an accumulator supply pressure (pi) of a hydraulic fluid supplied to an accumulator in a hydraulic fluid subsystem is received. The electrical signal representative of the accumulator supply pressure (pi), for example, is received by a processing subsystem from a first sensing device.” First sensing device is 110).
Regarding Claim 6, Behera discloses releasing the pressurized fluid (126) from the actuator supply line (122) during the first time period to return the actuator (118) to the normal position (closed position)(para 0018 describes: “During the return stroke, the actuator 118 is configured to transfer a hydraulic fluid 126 (hereinafter referred to as 'actuator hydraulic fluid 126) from the actuator 118 to the DCV 106. The actuator hydraulic fluid 126 is transferred from the actuator 118 to the DCV 106 at an actuator outlet pressure (ρ3'). The DCV 106 may vent out the actuator hydraulic fluid 126 received from the actuator 118 at a vent pressure (ps).”).
Regarding Claim 7, Behera discloses releasing the pressurized fluid (126) from the actuator supply line during the first time period comprises retaining a non-actuating fluid pressure within the actuator supply line, wherein comparing the generated profile with the predetermined acceptable profile comprises identifying a decrease in the pressure within the actuator supply line consistent with leakage past the actuator (118) (para 0018 describes: “During the return stroke, the actuator 118 is configured to transfer a hydraulic fluid 126 (hereinafter referred to as 'actuator hydraulic fluid 126) from the actuator 118 to the DCV 106. The actuator hydraulic fluid 126 is transferred from the actuator 118 to the DCV 106 at an actuator outlet pressure (ρ3'). The DCV 106 may vent out the actuator hydraulic fluid 126 received from the actuator 118 at a vent pressure (ps).”) (para 0023 describes the processing subsystem 116 determines a pressure generates inside the actuator 118, an amount of displacement and acceleration of the piston 121 located in the cylinder 119 caused by at least one of the actuator inlet flow rate (q3) and the actuator outlet flow rate (q3'), an amount of time for reaching a desired amount of displacement of the piston 121, a force required to open the actuator 118, an amount of time for reaching an end position of the piston 121. The pressure generated inside the actuator 118, displacement and acceleration of the piston 121, for example, is determined by solving two dynamic equations (4) and (5). p = ^(-A x + q.sub.3 -q.sub.3 ')”). 
Regarding Claim 8, Behera discloses the valve cycle pressure profile includes a second inflection point corresponding to movement of the actuator from the actuated position (closed position) to the normal position (open position) (para 0023 describes the processing subsystem 116 determines a pressure generates inside the actuator 118, an amount of displacement and acceleration of the piston 121 located in the cylinder 119 caused by at least one of the actuator inlet flow rate (q3) and the actuator outlet flow rate (q3'), an amount of time for reaching a desired amount of displacement of the piston 121, a force required to open the actuator 118, an amount of time for reaching an end position of the piston 121. The pressure generated inside the actuator 118, displacement and acceleration of the piston 121, for example, is determined by solving two dynamic equations (4) and (5). p = ^(-A x + q.sub.3 -q.sub.3 ')”).
Regarding Claim 9, Behera discloses analyzing the valve cycle pressure profile to identify the non-compliant condition in at least one of the valve and the actuator comprises comparing the second inflection point to a predetermined inflection point corresponding to expected movement of the actuator from the actuated position to the normal position (para 0023-0028 describes the processing subsystem 116 determines various parameters to determine the health of the actuator 118 based on the system 102 sensors).
Regarding Claim 10, Behera discloses analyzing the valve cycle pressure profile to identify a non- compliant condition in at least one of the valve and the actuator comprises identifying a decrease in the pressure within the actuator supply line consistent with leakage past the actuator. (para 0023-0028 describes the processing subsystem 116 determines various parameters to determine the health of the actuator 118 based on the system 102 sensors; for example para 0026 describes determining the actuator’s 118 seal leaks).
Regarding Claim 11, Behera discloses analyzing the valve cycle pressure profile to identify a non- compliant condition in at least one of the valve and the actuator comprises identifying a higher than normal pressure at which the actuator is actuated, consistent with increased resistance to actuation. (para 0023-0028 describes the processing subsystem 116 determines various parameters to determine the health of the actuator 118 based on the system 102 sensors; for example para 0028 describes determining the actuator’s 118 jams).
Regarding Claim 12, Behera discloses analyzing the valve cycle pressure profile to identify a non- compliant condition in at least one of the valve and the actuator comprises identifying a lower than normal pressure at which the actuator is actuated, consistent with reduced resistance to actuation. (para 0023-0028 describes the processing subsystem 116 determines various parameters to determine the health of the actuator 118 based on the system 102 sensors; for example para 0026 describes determining the actuator’s 118 seal leaks).
Regarding Claim 13, Behera discloses analyzing the valve cycle pressure profile to identify the non-compliant condition in at least one of the valve and the actuator comprises identifying deviations of the first inflection point from a predetermined inflection point corresponding to expected movement of the actuator from the normal position to the actuated position (para 0023-0028 describes the processing subsystem 116 determines various parameters to determine the health of the actuator 118 based on the system 102 sensors; this determines the health of the actuator 118 and the system 102).
Regarding Claim 14, Behera discloses an actuated valve system (102, ann. fig. 1) comprising: a valve (117) including a flow controlling valve element (valve element 117 that opens and closes flow in pipe 134); an actuator (118) assembled with the valve and including a fluid driven actuator member (piston 121) operatively connected with the valve element and movable from a normal position (closed position) to an actuated position (open position) in response to pressurization of an inlet port (ann. fig. 1) of the actuator; a pilot valve (106, DCV) connected with the actuator inlet port by an actuator supply line (122), the pilot valve being operable to supply pressurized fluid (108) to the actuator supply line in a first position, and to exhaust pressurized fluid (126) from the actuator supply line in a second position; a sensor (120) connected with the actuator supply line, the sensor being configured to measure pressure changes corresponding to a fluid flow condition in the actuator supply line during the first time period, the measured pressure changes defining a valve cycle pressure profile including a first inflection point corresponding to movement of the actuator from the normal position to the actuated position; and a controller (processing system 116) in circuit communication with the sensor, the controller being configured to analyze the valve cycle pressure profile to identify a non-compliant condition in at least one of the valve and the actuator, and to generating an output communicating the identified non-compliant condition. (para 0018 describes: “During the return stroke, the actuator 118 is configured to transfer a hydraulic fluid 126 (hereinafter referred to as 'actuator hydraulic fluid 126) from the actuator 118 to the DCV 106. The actuator hydraulic fluid 126 is transferred from the actuator 118 to the DCV 106 at an actuator outlet pressure (ρ3'). The DCV 106 may vent out the actuator hydraulic fluid 126 received from the actuator 118 at a vent pressure (ps).”) (para 0023 describes the processing subsystem 116 determines a pressure generates inside the actuator 118, an amount of displacement and acceleration of the piston 121 located in the cylinder 119 caused by at least one of the actuator inlet flow rate (q3) and the actuator outlet flow rate (q3'), an amount of time for reaching a desired amount of displacement of the piston 121, a force required to open the actuator 118, an amount of time for reaching an end position of the piston 121. The pressure generated inside the actuator 118, displacement and acceleration of the piston 121, for example, is determined by solving two dynamic equations (4) and (5). p = ^(-A x + q.sub.3 -q.sub.3 ')”) (para 0023-0028 describes the processing subsystem 116 determines various parameters to determine the health of the actuator 118 based on the system 102 sensors; for example para 0028 describes determining the actuator’s 118 jams and para 0026 describes determining the actuator’s 118 seal leaks).
Regarding Claim 15, Behera discloses the sensor is configured to measure pressure changes downstream from the pilot valve (106, DCV)(the sensor 120 measure pressure in line 122 of the supply pressure 106).
Regarding Claim 16, Behera discloses the pressure containment device comprises a pressurized chamber (ann. fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Behera et al. (WO 2017196600A1, hereinafter “Behera”) in view of Coffman et al. (US 8413677, hereinafter “Coffman”).
Regarding Claim 17, Behera discloses the pressurized chamber (ann. fig. 1) includes supply port for connection with a pressurized fluid source (accumulator 104).
Behera discloses the claimed invention, except the supply port having a flow restriction configured to delay re-pressurization of the pressurized chamber upon movement of the pilot valve to the first position.
Coffman teaches a supply port (115) having a flow restriction (64) configured to delay re-pressurization of a pressurized chamber (111) upon movement of a pilot valve (60) to a first position (fluid from line 61 to line 62).

    PNG
    media_image2.png
    486
    606
    media_image2.png
    Greyscale

COFFMAN – FIGURE 6
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the pressurized fluid from the pilot valve to the pressure chamber, as disclosed by Behera, by adding a restrictor/check valve at a pressure chamber, for the purpose of preventing damage caused by backflow and water hammer to a pressure actuated valve.
Regarding Claim 18, Behera discloses the pressure containment device comprises a backpressure device configured to retain a non-actuating positive pressure in the actuator supply line when the pilot valve is in the second position.
Behera discloses the claimed invention, except the supply port having a flow restriction configured to delay re-pressurization of the pressurized chamber upon movement of the pilot valve to the first position.
Coffman teaches a supply port (115) having a flow restriction (64) configured to delay re-pressurization of a pressurized chamber (111) upon movement of a pilot valve (60) to a second position (fluid from line 62 to line 63).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the pressurized fluid from the pilot valve to the pressure chamber, as disclosed by Behera, by adding a restrictor/check valve at a pressure chamber, for the purpose of preventing damage caused by backflow and water hammer to a pressure actuated valve.
Regarding Claim 19, Behera and Coffman discloses the claimed invention, except non-actuating positive pressure is less than about 10 psi. One of ordinary skill in the art would have used a pressure less than about 10 psi which is created by a small needle valve that is adjusted to meet the requirements of the system to allow a sufficient amount of fluid to enter a pressure chamber of a pressure actuated valve and to overcome the spring biasing force without damaging the valve element. Additionally, the specification does not indicate criticality for the pressure of “less than about 10 psi”. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Behera et al. (WO 2017196600A1, hereinafter “Behera”) in view of Andersen et al. (EP 2752585 A1).
Regarding Claim 20, Behera discloses the claimed invention, except the pressure containment device, and the sensor are integrated into a single module.
Andersen discloses a pressure containment device (51), and a sensor(2) are integrated into a single module.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the pressure containment device, as disclosed by Behera, by including a sensor and controller on a housing of a pressure containment device, for the purpose of allowing a sensor to include a fluid line that is connectable directly to the pressure chamber of a pressure containment device. This allows the sensor to determine the pressure without the interference of other items in a fluid system, such as failing seals in pipes. Additionally, a fluid system has fewer parts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753